DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s remarks filed 10/23/2020, pertaining to the specification objection have been considered and are persuasive; applicant has addressed the typographical issue.
	Applicant’s remarks filed 10/23/2020, pertaining to the drawings objections have been partially addressed, but the drawings remain replete with missing details necessary for understanding how applicant’s invention is embodied and functions. While remarks on pages 13-14 is asserted to map all claimed structures to reference characters, applicant relies upon Figs. 26-30 as well other figures/embodiments, and these figures have not been disclosed with explicit connection to the Fig. 10-13 external axle embodiment. It is not disclosed how the Fig. 26-30 structures can be applied to the Fig. 10-13 embodiment (Fig. 30 already has fluid ports 3012 and 3022, while Fig. 12 has fluid port 1216 and Fig. 11 has fluid port 1116 of a different structural configuration when compared to Fig. 30). If applicant’s new statement of “FIGS. 26-30 comprise additional details regarding the actuator, actuation cylinder, and piston assembly”, is intended to intertwined Figs. 10-13 and Figs. 26-30, then this would appear to constitute new matter as this does not appear in the original disclosure.
Applicant's remarks filed 10/23/2020 pertaining to the prior art rejections have been fully considered but they are not persuasive. Applicant’s arguments on page 11-13 

Specification
Applicant’s new statement of “FIGS. 26-30 comprise additional details regarding the actuator, actuation cylinder, and piston assembly.” in paragraph [0100] appears to be attempting to correlate Figs. 26-30 with Figs. 10-13, but this correspondence does not appear to have existed in the original disclosure and therefore constitutes new matter and should be removed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  
The drawings are objected to under 37 CFR 1.83(a) because they fail to show various details in specified embodiments as described in the specification.  Any 

1. Claim 22 recites a second axle link coupled to a second edge of the external axle and the piston assembly, unclear how this second axle link is embodied. Please provide the reference character for this “second edge” and “second axle link”, which figure is being references, and location in the specification that discusses this feature. 
2. Therefore, the “hydraulic rotary joint comprising: a dual directional actuator comprising: an actuation cylinder configured in an arc shape, and a piston assembly partially disposed within the actuation cylinder, wherein the dual directional actuator is configured to operate by moving the piston assembly by pumping a fluid to the actuation cylinder; an external axle surrounding the dual directional actuator; and an axle link coupled to the external axle and the piston assembly and configured to enable the piston assembly and the external axle to rotate dependently together” as claimed in claim 19  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Applicant has provided corresponding reference characters for various claim limitations, however, applicant relies on reference characters that do not appear to be in use with respect to an external axle embodiment. Applicant has mapped the limitations in claim 19 to many different figures that are not explicitly disclosed to be part of the same external axle embodiment, which appears to support the raised issue of not showing a single embodiment having all claimed features.

Applicant's "a piston assembly partially disposed within the actuation cylinder, wherein the dual directional actuator is configured to operate by moving the piston assembly by pumping a fluid to the actuation cylinder" is mapped to 3004, which is only seen in Fig. 30, which does not show apparent connection to an external axle embodiment.
Applicant's "an external axle surrounding the dual direction actuator" is mapped to 1002 (Fig. 10,11), 1220 (Fig. 12, 13), 1602 (Fig. 16A,16B), 1711 (Fig. 17, 19), 1721 (Fig. 17, 19).
Applicant's axle link coupled to the external axle and the piston assembly and configured to enable the piston assembly and the external axle to rotate dependently together is mapped to 1104 (Fig. 11, axle linkage), 1230 (Fig. 12, joint link plate), 1612A, 1612B (Fig. 16A, internal piston axle linkage), 1718A, 1718B, 1728A, 1728B (Fig. 17A, piston axle linkages).

2. Therefore, “an encoder shaft extending through an axis of rotation to the external axle, wherein the axle link is further coupled to the encoder shaft” as claimed in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The only encoder shaft is seen in Fig. 9, but this does not appear to be an external axle embodiment. Applicant has mapped the encoder shaft to 1102 of Fig. 11, 

3. The features of the dependent claims also remain unclear whether or not they are explicitly shown in an external axle embodiment. Applicant should explicitly map all the structures in the claims to reference characters in the drawings corresponding to an external axle embodiment to indicate that these features are actually shown.

The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

4. Applicant has amended the specification further discussing the relationship between the various drawings, however, does not address the main issue of the quality of the drawings. As an example, from Fig. 10, what is labeled as 1012A, 1012B are supposedly pistons, but no pistons are readily apparent from the Figure. The actuation cylinder 1020 points to something, and the internal actuator 1010 also points to something, but it not possible to actually glean any meaning information regarding the physical structure of these labeled structures. Now that applicant has added to the specification indicating that Figs. 12-13 is an embodiment similar to Fig. 10-11, but states that “certain structures shown with reference to one of Figs. 10-13 are not necessarily shown with reference to all of Figs. 10-13”, one of ordinary skill in the art will 
The drawings are riddled with errors, missing details, and makes applicant’s disclosure confusing. Examiner has tried to point out all of the issues in the drawings pertaining to the elected claims, but additional issues may exist.

6.    The drawings appear to have missing details, and only show partial features in each drawing and appears to be inconsistent with the structures and corresponding reference characters. The drawings do not make use of any appropriate shading, and appears to be missing details. For example, in amended Fig. 13, it is unclear what drive pin 1312 is connected to relative to as it appears to be extending from lines representing 1210, but these lines are not clearly drawing to show any actual 3D structure. Applicant has added additional lines to the drawings but this does not remedy this issue. What exactly is being shown there at 1210? One of ordinary skill in the art read applicant’s specification that states Fig. 12 and 13 are views on either side of structure 1220, then one of ordinary skill would look at Fig. 12 and then look at Fig. 13, and then recognize that they do not see corresponding structures of Fig. 12 in Fig. 13, and do not see corresponding structures of Fig. 13 and Fig. 12, and then question what exactly they are looking at with lines that do not form any understandable structures 

7.    New corrected drawings in compliance with 37 CFR 1.121 (d) are required in this application because applicant’s drawing appear to be missing details, lacks appropriate shading, and is not adequate for one of ordinary skill to understand what form applicant’s specific embodiments takes. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Applicant’s figures show lines, but the lines do not make sense in forming a 3d structure, and some lines seemingly appears to be abstract. Does a 3d model of the device exist and can various views of it be incorporated into the file wrapper? As it currently stands, the inconsistencies of the drawings in the various figures cause significant issues in understanding the structure of applicant’s device.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
From MPEP:
(3) Sectional views. The plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty. Hatching should not impede the clear reading of the reference characters and lead lines. If it is not possible to place reference characters outside the hatched area, the hatching may be broken off wherever reference characters are inserted. Hatching must be at a substantial angle to the surrounding axes or principal lines, preferably 45°. A cross section must be set out and drawn to show all of the materials as they are shown in the view from which the cross section was taken. The parts in cross section must show proper material(s) by hatching with regularly spaced parallel oblique strokes, the space between strokes being chosen on the basis of the total area to be hatched. The various parts of a cross section of the same item should be hatched in the same manner and should accurately and graphically indicate the nature of the material(s) that is illustrated in cross section. The hatching of juxtaposed different elements must be angled in a different way. In the case of large areas, hatching may be confined to an edging drawn around the entire inside of the outline of the area to be hatched. Different types of hatching should have different conventional meanings as regards the nature of a material seen in cross section.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.


Claim Objections
Claim 19 is objected to because of the following informalities:  
Claim 19, line 8, “dual direction actuator” should read –dual directional actuator—to be consistent with the previously established language. Or revise the previous language to be consistent with “dual direction actuator”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19, 21, 22, 26, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtz (US 7243594)
Regarding claim 19, Holtz discloses a hydraulic rotary joint comprising: a dual directional actuator (Holtz, see Figures) comprising: an actuation cylinder (32, 38) configured in an arc shape, and a piston assembly (12, 14) partially disposed within the actuation cylinder, wherein the dual directional actuator is configured to operate by moving the piston assembly by pumping a fluid to through the actuation cylinder (Col. 3 lines 1-46); an external axle (10) surrounding the dual directional actuator, the external axle comprising a hollow cylinder, wherein the dual direction actuator is within the hollow cylinder (structure 10 of Holtz that was mapped to the external axle limitation appears to meet the new limitation of being a hollow cylinder because has a center hole through hole which makes the structure 10 a hollow cylinder, and the actuator is at least partially housed within the hollow cylinder); and an axle link (11) coupled to the external axle and the piston assembly and configured to enable the piston assembly and the external axle to rotate dependently together (pistons and axle 10 rotates together as they are coupled via axle link 11).



22. The hydraulic rotary joint of claim 19, further comprising a second axle link (11 on second piston) coupled to a second edge of the external axle and the piston assembly.

26. The hydraulic rotary joint of claim 19, wherein the axle link comprises mating features to couple to other hydraulic rotary joints (axle link 11’s mating feature its ability to fit into a corresponding hole to couple to another structure and is capable of coupling to other hydraulic rotary joint through the external axle 10, in other worse, the axle link is coupled to other hydraulic rotary joints indirectly through the external axle 10 which that axle link 11 is coupled to via the mating feature of being a protrusion that can fit into a corresponding hole to be couple to another structure).

38. The hydraulic rotary joint of claim 19, wherein the external axle is a housing and the dual directional actuator is located internal to the housing, wherein a rotation of the hydraulic rotary joint is actuated by the housing (external axle 10 is a housing of the dual directional actuator which is located at least partially inside the housing 10).




Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz (US 7243594) in view of Kim et al. (US 9234535), hereinafter ‘Kim’ and Bell (US 9618136)
Regarding claim 20, Holtz discloses the hydraulic rotary joint of claim 19, but does not disclose the limitation of an encoder shaft extending through an axis of rotation of the external axle, wherein the axle link is further coupled to the encoder shaft.
However, Kim discloses a rotary actuator similar to Holtz and the present application and therefore constitutes analogous art. Kim teaches using a rotary position sensor assembly in the actuator 100 such as an encoder may be used to sense the rotational position of the rotor shaft 210 relative to the pressure chamber assembly or another feature that remains substantially stationary relative to the rotation of the shaft 210.  Further, Bell discloses an encoder shaft similar to as used in the present application and therefore considered pertinent. Bell discloses encoder shaft 124 that extends through an axis of rotation of the output shaft 108. 
Since the use of encoders with a hydraulic rotary actuator to sense the rotation position of the rotor shaft is known in the art, and since shaft encoders are a known embodiment of encoders that are implemented by extending through an axis of rotation of an output shaft, it would have been obvious to one of ordinary skill in the art at the .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz (US 7243594).
Regarding claim 23, Holtz discloses the hydraulic rotary joint of claim 19, but does not disclose the limitation wherein the axle link comprises a plate. 
However, examiner takes official notice that plate-shaped pins such as rectangular protrusions are a known form of pins used to prevent relative rotational movement between two structures when the pin(s) is/are inserted into a corresponding hole/recess similar to as seen in Holtz. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Holtz to have simply replaced the cylinder shaped pin with a plate shaped pin as a mere matter of simple substitution/design choice. Doing so would not change the function of the pin of serving as an axle link that couples the piston and the external axle together, and would only yield predictable results of a functioning pin.
27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtz (US 7243594) in view of Harjar et al. (US 4459898), hereinafter ‘Harjar’, or alternatively, Harjar in view of Holtz.
Regarding claim 27, Holtz discloses the hydraulic rotary joint of claim 26, but does not disclose the limitation wherein the external axle of the hydraulic rotary joint is coupled to a second external axle of an orthogonal hydraulic rotary joints to form a ball joint. 
However, Harjar discloses a hydraulic rotary joint comprising a dual directional actuator similar to Holtz and the present application and therefore constitutes analogous art. Harjar discloses a robot wrist actuator wherein a plurality of hydraulic rotary actuators (28, 29, 30) are coupled together orthogonally to enable more degrees of freedom for the rotary joint device.
Since more degrees of freedom is deemed beneficial for various applications, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Holtz to have the external axle of the hydraulic rotary joint is coupled to a second external axle of an orthogonal hydraulic rotary joints to form a ball joint as taught by Harjar. 
Alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Harjar to have used the rotary joint dual directional actuators in the form taught by Holtz as a mere matter of simple substitution of one known configuration of a dual directional actuator for another known configuration of a dual directional actuator to only yield the expected result of a working hydraulic rotary joint. Since the rotary joint actuator reads on claims 19 and 26 .

Allowable Subject Matter
Claims 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose nor render obvious a hydraulic rotary joint that includes a plate that forms a slot or a semi-circle to provide access to fluid ports on the dual directional actuator, wherein the external axle (housing) rotates with internal pistons which are coupled to the housing via the plate that serves as the axle link, as claimed in 24 or 25 in combination with the rest of the limitations of their base claims.
There is no rationale to modify the primary reference Holtz’s structure corresponding the claimed axle link with a slot or semi-circle to provide access to fluid ports on the dual directional actuator in light of the structural differences of Holtz.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        February 25, 2021